Citation Nr: 0307980
Decision Date: 04/28/03	Archive Date: 07/22/03

DOCKET NO. 99-22 143               DATE APR 28, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for a cervical spine disability.

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine Corps
from June 1973 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of July 1999 from the Department of
Veterans Affairs (VA) Regional Office (RO) in Indianapolis,
Indiana, which determined that new and material evidence had not
been submitted to reopen a claim for service connection for a
cervical spine disability. The claimant has since relocated to the
State of Kentucky, and his claims folder is currently within the
jurisdiction of the VARO, Louisville, Kentucky.

In a February 1, 2000 letter to the RO, the claimant's service
organization revoked its representation of the claimant, and the
claimant now represents himself in this matter.

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097- 98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West Supp. 2002)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a

- 2 -

precedential opinion that the Board is bound to follow, that the
VCAA is more favorable to claimants than the law in effect prior to
its enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet.
App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(m), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. As the instant appeal was filed in July 1999, the
revised regulations pertaining to reopened claims are inapplicable
to this appeal.

The record shows that the claimant was notified of the provisions
of the VCAA by RO letter of July 31, 2002, which informed him of
VA's duty to notify him of the information and evidence necessary
to substantiate the claim and to assist him in obtaining all such
evidence. That letter also informed the claimant which part of that
evidence would be obtained by the RO and which part of that
evidence would be obtained by the claimant, pursuant to Quartuccio
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to notify
the claimant of what evidence he or she was required to provide and
what evidence the VA would attempt to obtain).

The claimant was also provided a Supplemental Statement of the Case
on November 13, 2002, which informed him of the provisions of the
VCAA, and of VA's duty to assist them by obtaining all evidence in
the custody of military authorities or maintained by any other
federal, State or local government agency, as well as any medical,
employment, or other non-government records which are pertinent or
specific to that claim; and which the claimant identified and
provided record release authorizations permitting VA to obtain
those records. Further, that Supplemental Statement of the Case
informed the claimant that should efforts to obtain records
identified by the claimant prove unsuccessful for any reason which

3 -

the claimant could remedy, the VA would notify the claimant and
advise him that the ultimate responsibility for furnishing such
evidence lay with the claimant, issue on appeal, the evidence
considered, the adjudicative actions taken, the pertinent law and
regulations pertaining to the reopening of previously finally
denied claims, the decision reached, and the reasons and bases for
that decision.

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA 's duty of notification to the claimant of
required information and evidence and of its duty to assist him in
obtaining all evidence necessary to substantiate the issue on
appeal have been fully met. The RO has obtained the claimant's
complete service medical records, as well as all private or VA
medical evidence identified by the claimant. The claimant has
declined a hearing before an RO Hearing Officer or before the
Board. The claimant has not argued a notice or duty to assist
violation under the VCAA, and the Board finds that it is clear that
the appellant was fully notified and aware of the type of evidence
required to substantiate the claim. In view of the extensive
factual development in the case, as demonstrated by the record on
appeal, the Board finds that there is no reasonable possibility
that further assistance would aid in substantiating this appeal.
For those reasons, further development is not necessary for
compliance with the provisions of 38 U.S.C.A. 5103 and 5103A (West
2000).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

2. A rating decision of March 1996 denied the claim for service
connection for a cervical disability; in the absence of a timely
Substantive Appeal (VA Form 9), that decision became final.

4 -

3. In July 1999, the claimant undertook to reopen his claim for
service connection for a cervical disability by submitting
additional evidence.

4. The additional evidence submitted since the last final rating
decision of March 1996 denying service connection for a cervical
spine disability includes no evidence not previously submitted to
agency decisionmakers which bears directly and substantially upon
the specific matter under consideration; which is neither
cumulative nor redundant; and which, by itself or in connection
with evidence previously assembled, is so significant that it must
be considered in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence not having been submitted, the claim for
service connection for a cervical spine disability is not reopened.
38 U.S.C.A. 5103, 5103A, 5108 (West 2000); 38 C.F.R. 3.156(a)
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Evidence

As noted, the claimant served on active duty in the United States
Marine Corps from June 1973 to January 1978. In a report of medical
history prepared by the claimant at the time of service entry, he
related that he had a history of a broken leg, treated at Howard
Community Hospital. His service entrance examination, conducted in
February 1973, disclosed no abnormalities of the spine or
musculoskeletal system, and X-rays revealed no evidence of
fracture. In February 1976, the claimant was seen for complaints of
low back pain of two months' duration, with no previous history.
Examination disclosed no swelling or discoloration, no muscle ache
or pain on palpation to the back, but range of motion

5 -

was limited due to back pain. The clinical impression was minor
muscle strain, and he was referred for whirlpool therapy. The
claimant was again seem several days later, and his range of spinal
motion was good, with no deformities, and spinal alignment appeared
good. Some complaints were elicited on palpation, and some spasms
were noted on leg raising. A bed board was recommended, with
parafon forte, for five days, and he was referred to the medical
officer.

Later in February 1976, the claimant was seen by a medical officer,
and complained of back pain for two months, gradually worsening,
especially on lifting weight, but denied any history of trauma
prior to onset. The claimant's posture and gait were normal, and
there was some local tenderness in the L-1 area, with no bruising,
masses, swelling or discoloration. Range of motion was slightly
decreased in forward bending while supine straight leg raising was
accomplished to 65 degrees on the left and to 60 degrees on the
right, and straight leg raising while sitting did not produce pain.
The impression was back strain. X-rays of the cervical spine in
December 1976 revealed no abnormalities. There were no complaints
of neck pain or other symptoms. No further complaint, treatment,
findings, or diagnoses of low back symptoms were shown thereafter
until August 1977.

In June 1976, the claimant was considered for separation by a
Medical Board because of chronic obstructive airway disease with
chronic bronchitis, and he was recommended for evaluation by a
Physical Evaluation Board.

In June 1977, the claimant was examined and found physically
qualified for transfer. In August 1977, the claimant was seen for
a "lump on his back" (at the tailbone. The claimant attributed that
area of swelling to "driving his truck." Some tenderness was noted
over the "lump", while X-rays were negative. The impression was
bruise. In August 1977, the claimant was seen after sustaining a
forehead laceration in an automobile accident. There were no
complaints or findings of musculoskeletal symptoms. The claimant
was seen at the Emergency Room, Naval Regional Medical Center, Camp
Pendleton, in August 1977 for complaints of neck pain and stiffness
after being hit from behind in a motor vehicle accident. He was
found to be alert, oriented, ambulatory, and in no distress.
Tenderness was noted at

- 6 -

the back of his neck, but a good range of motion was present in all
extremities. Neuromuscular examination was unremarkable, and his
condition was considered satisfactory. X-rays disclosed no fracture
or dislocation. The impression was whiplash of the neck, and he was
provided a soft cervical collar.

The claimant was honorably discharged from service in January 1979.
His service separation examination is not available.

The claimant's original application for VA disability compensation
benefits (VA Form 21-526) for a back disability was received in
March 1979. In that document, he reported back pains from a car
accident, and treatment at Camp Pendleton. RO letters asking the
claimant to submit evidence showing continuity of postservice
treatment for back symptomatology and informing him of a scheduled
VA examination were returned as undeliverable, and his claim was
subsequently denied by rating decision of October 1979. The
claimant was notified of the decision and of his right to appeal by
RO letter of October 1979, but that letter was also returned as
undeliverable.

In an application for VA disability compensation benefits (VA Form
21-526) for a back disability, received in August 1982, the
claimant made no mention of any back symptoms or any postservice
treatment for back symptoms. In support of his claim, the veteran
submitted a VA hospital summary, dated in August and September
1982, showing that he was admitted for treatment of alcohol
dependence, and further cited his use acid, coke, crystal, speed,
downers, LSD and angel dust, and citing his statement that he
currently used only marijuana and alcohol. He reported a previous
alcohol treatment in St. Paul in 1980, and stated that he had been
out of work from his occupation as a monument builder for one year.
His physical complaints were noted, but did not involve spine or
musculoskeletal complaints. The diagnosis at hospital discharge was
alcohol dependence.

By RO letters of November 1982, the claimant was asked to submit
evidence showing continuity of treatment for his claimed
disabilities, and was informed that he was scheduled for a VA
examination. 

- 7 -

A hospital summary from the St. Paul-Ramsey Medical Center, dated
in August 1980, showed that the claimant was admitted with chest
pain. Examination on admission revealed numerous traumatic scars,
while motor, sensory and reflex examination disclosed no deficits.
The diagnosis at hospital discharge were probable bacterial
pneumonia and history of ethanol and drug abuse. The claimant
failed to report for his scheduled VA examination.

In an application for VA disability compensation benefits (VA Form
21-526). received in January 1992, the claimant sought service
connection for disabilities which included a back disability. He
failed to identify any treatment for such back disability.

By RO letter of March 1992, the claimant was asked to provide
medical record release authorizations (VA Forms 21-4142) for all
doctors or medical facilities providing treatment for his claimed
disabilities, and to complete and submit a Report of Accidental
Injury (VA Form 21-4176).

In his Report of Accidental Injury (VA Form 21-4176) received in
April 1992, the claimant reported that while driving in Oceanside,
California, in August 1977, another driver ran a red light,
broadsiding his car, and causing his head to strike the windshield,
sustaining severe head injuries. He further related that the
traffic accident report could be obtained from the Oceanside Police
Department, and that he was being treated for his injuries
sustained in that accident by a named physician at the VAMC,
Marion. He further cited a medical examination at the VAMC, Marion,
in January 1992.

The RO requested the cited traffic accident report form the
Oceanside Police Department. In addition, the RO asked the claimant
to submit medical evidence establishing continuity of treatment for
disabilities alleged to have been sustained in the August 1977
motor vehicle accident in Oceanside, California. Further, the RO
requested the Line of Duty determination from the service
department, and a copy of the claimant's January 1992 medical
examination at the VAMC. Marion.

- 8 -

A response received from the Oceanside Police Department stated
that office did not retain such investigative reports longer than
7 years. A response from the Office of the Judge Advocate General
stated that no Line of Duty determination had been made with
respect to the claimant's August 1977 motor vehicle accident.

VA outpatient treatment records, dated from December 1991 to August
1992, show that the claimant was seen primarily for an adjustment
disorder. M January 1992, the claimant complained of right hip and
right knee pain. while X-rays were negative. The claimant asserted
that he is disabled from chronic obstructive pulmonary disease
(COPD), and it was noted that he had previously been admitted for
alcohol dependence and COPD. In February 1992, he again complained
of right hip and knee soreness, and was provided a cane for use in
ambulation. He was examined by the medical service in March 1992,
and found to have no musculoskeletal disabilities, and his
extremities were within normal limits. In March 1992, the claimant
was seen in the mental health clinic, where he recounted a history
of numbness of the limbs. Those records are silent for complaint,
treatment, findings or diagnosis of a back or neck disability or
symptomatology.

A report of VA general medical examination, conducted in September
1992, cited the claimant's assertions that he had arthritis in the
right hip and right knee, with pain and stiffness, which he
attributed to being hit by a car at age 12. Examination revealed
that his posture and carriage were satisfactory; that he carried a
cane favoring the right hip; and that he had a full range of motion
in the joints, knees, hips, and ankles. There was no complaint,
finding or diagnosis of a back or neck disability or
symptomatology.

A rating decision of February 1993 noted that the claimant had been
treated for a low back strain in February 1976; that after initial
treatment, there were no further complaints in service; that the
outpatient medical records disclosed complaints of knee and hip
pain, with no diagnosis of a back disability; that on the recent VA
examination, the claimant was walking with a cane, but his back was
shown to be normal and there was no diagnosis of a chronic back
condition. The claim for

- 9 -

service connection for low back strain was denied, based upon a
finding that inservice back complaints were acute, with no evidence
of a chronic low back disability in service, and no evidence of
continuity of symptoms and treatment. The claimant was notified of
that determination and of his right to appeal by RO letter of
February 22, 1993. That decision was not appealed and became final
after one year.

In an August 1994 letter, the claimant asserted that he was
receiving Social Security Administration (SSA) disability benefits
because he can no longer drive a truck due to his COPD, migraine
headaches, nervous condition, back, crushed right hip with right
leg problem due to a childhood accident, and hearing loss. He did
not include cervical disability or impairment as a basis for that
award

In support of his claims, the claimant submitted VA outpatient
treatment records, dated from August 1992 to September 1994. which
show that he continued to be seen on a regular basis for an
adjustment disorder; that in January 1993, he related that he had
twice been denied SSA disability benefits, that he hired a lawyer
to appeal the most recent denial; that he was going to an interview
with a psychologist for SSA disability benefits; and that in March
1993, he related that he had been awarded VA nonservice-connected
pension benefits [sic], SSA disability benefits and SSI benefits.
In August 1993, the claimant asserted that his joints were sore
from arthritis, while in February 1994, he complained of arthritis
in the hands and feet. Those records are silent for complaint.
treatment, findings or diagnoses of back or neck disability or
symptomatology.

A report of VA general medical examination, conducted in October
1994, cited the claimants complaints of pain in the right hip area,
which he attributed to a 1977 motor vehicle accident in which he
"broke some bones", and noted that the claimant walked with a cane.
Examination revealed that he carried a cane and had a limp; that
his posture was normal; that minimal diffuse tenderness, without
swelling, scar or deformity, was shown in the area of the right hip
and upper thigh; that range of motion testing was grossly normal;
that neurological examination revealed good coordination and
equilibrium, with no motor or sensory deficits. The diagnoses

- 10 -

included right hip and thigh pains, with cane since 1977, with
possible arthritis of right hip and due to post trauma. The
examination report was silent for complaint, treatment, findings or
diagnosis of back or neck disability or symptomatology.

A rating decision of April 1995 denied entitlement to VA
nonservice-connected pension benefits, and denied a rating in
excess of 10 percent for service-connected COPD. The claimant was
notified of that determination and of his right to appeal by RO
letter of April 12, 1995. That decision was not appealed and became
final after one year.

In February 1996, the claimant sought service connection for a neck
condition, asserting that he was treated at Camp Pendleton during
active service for an accident occurring in August or September
19'76 or 1977. In that claim, he acknowledged that he had received
no treatment for a neck condition since service separation.

A rating decision of March 1996 denied service connection for a
cervical spine disability. The claimant was notified of that
determination and of his right to appeal by RO letter of March 21,
1996.

In April 1996, the claimant asked that his claim for VA nonservice-
connected pension claim be reopened, asserting that he had
arthritis of the neck, back, and right hand, as well as migraine,
bronchitis and neurosis.

A VA hospital summary from the VAMC, Marion, dated from January to
February 1996, shows that the claimant was admitted with complaints
of insomnia, depression, and trouble with his ex-wife. He offered
a history of right hip injury secondary to being hit by a car at
the age of 12, but was not in acute physical distress. He related
that he had been divorced since 1986-1987. He had multiple
complaints, including arthritis pain, and pain in his right hand
and right hip. X-rays of the cervical spine disclosed no evidence
of fracture or dislocation, while the discs at C5-C6 and C6-C7 were
narrowed, possibly due to degenerative changes. The diagnoses at
hospital discharge included arthritic pain, right hip, right hand,
neck.

In May 1996, the claimant submitted a Notice of Disagreement with
the denial of his claim for residuals of a neck injury while in
service, asserting that he had X-rays showing rheumatoid arthritis
at the VAMC, Marion, in May 1996, and would have magnetic resonance
imaging (MRI). A Statement of the Case was provided the claimant in
May 21, 1996, addressing that issue.

A report of VA general medical examination, conducted in May 1996,
cited the claimants complaints of neck pain on motion. Examination
of the cervical spine disclosed forward flexion to 40 degrees,
extension to 40 degrees, lateral rotation to 70 degrees,
bilaterally, and lateral bending to,40 degrees, bilaterally. There
were no objective findings of pain on cervical motion. X-rays
revealed a slight disc narrowing at C4-C5 through C6-C7, possibly
due to mild disc degeneration, while no osteophyte formation was
seen and the odontoid process was intact. The pertinent diagnosis
was degenerative joint disease of the cervical spine. A report of
VA neurological examination, conducted in May 1996, showed that the
claimant's general physical examination was unremarkable; that his
coordination and cerebellar testing were normal; that motor and
sensory examination were intact, and no pathological reflexes were
present. The impression was migraine headaches, infrequent and
under control.

A Statement of the Case was provided the claimant on May 21, 1996,
addressing the issue of service connection for residuals of a neck
injury. The claimant submitted his Substantive Appeal (VA Form 9)
on April 29, 1997, more than one year after notification to him of
the rating decision denying his claim for service connection for
residuals of a neck injury, and more than 60 days after he was
provided a Statement of the Case. The claimant was notified by RO
letter of July 1, 1997, that the appeal period had expired, that
the March 1996 rating decision had become final, and of his right
to appeal that decision. The claimant did not appeal that
determination.

In a letter received at the RO on July 7, 1999, the claimant asked
that his claim for service connection for residuals of a cervical
spine injury be reopened. In support

12 -

of his request to reopen the issue of service connection for
residuals of a cervical spine injury, the claimant submitted June
1999 letter from a physical therapist at the VAMC, Marion, who
asserted that he had been following the claimant for neck and back
dysfunction since April 26, 1999; that his chief complaint was neck
and shoulder pain; that the claimant had asserted that he had a
diagnosis of fibromyalgia, and degenerative joint disease of the
cervical spine confirmed by a CT scan; that upon subsequent visits,
the claimant had provided a history of migraine headaches; and that
during the initial physical therapy evaluation, the claimant was
found to be very tender to palpation over the first and second
cervical vertebrae, as well as on the right second and third
cervical vertebrae. The corresponding physical therapist expressed
the opinion that the claimant's headaches were of a cervicogenic
nature, which would be related to a previous cervical injury.

A rating decision of July 1999 determined that new and material
evidence had not been submitted to reopen the claim for service
connection for residuals of a cervical injury. The claimant was
notified of that determination by RO letter of July 29, 1999. His
Notice of Disagreement was received at the RO on August 20, 1999,
and the claimant further requested a rating in excess of 10 percent
for his service connected post-traumatic headaches.

A Statement of the Case was provided the claimant on September 14,
1999, addressing the issue of whether new and material evidence had
been submitted to reopen the claim for service connection for
residuals of a neck injury. The claimant's Substantive Appeal (VA
Form 9) was received at the RO on October 15, 1999, and he
requested a hearing before an RO Hearing Officer.

VA outpatient treatment records from the VAMC, Marion, dated from
May 1999 to June 2002, disclosed no complaint, treatment, findings
or diagnosis of cervical spine disability or symptoms. In June
1999, the claimant asked a physical therapist to write a letter to
the VA to support a relationship between his headaches and a
reported neck injury said to have been sustained in a motor vehicle
accident in 1978

- 13 -

or 1979. The claimant asserted that he was halving some trouble
holding his head stable when going over bumpy roads.

A report of VA neurological examination, conducted in June 2000,
cited the claimant's complaints of neck pain for several years. The
diagnoses showed that the claimant currently had chronic pain due
to osteoarthritis and fibromyalgia, with an essentially normal
neurological examination.

A report of VA cervical spine examination, conducted in August
2002, cited the examiners review of the veteran's claims folder and
his treatment records from the VAMC, Marion. The examiner noted
that the claimant had been involved in an automobile accident while
in the military and sustained a whip-lash type injury to his neck,
and called attention to the absence of contiguous records to
indicate ongoing treatment for specific neck problems. The claimant
was further noted to complain of pain over most of his body; to
assert that he wakes with neck, shoulder, mid-back, lower back,
wrist, hand and lower extremity pain; and to allege that sometimes
it takes up to two hours to stretch and loosen his neck, shoulder
and back muscles because of tightness in the early morning. The
claimant further alleged that he was not currently taking any
medication.

Examination disclosed tenderness in the trapezius areas of the
shoulders, tenderness directly over the upper thoracic area, and
tenderness directly over the midlumbar spinal area. There was no
tenderness directly over the cervical spine. While there were
multiple trigger points of the paracervical spinal and
suprascapula, there were no intrascapula trigger points. The
claimant was able to approximate his hands held high above his head
and to the midportion of his back. Range of motion of the cervical
spine was to 30 degrees on forward flexion and backward extension,
while lateral rotation was to 40 degrees, bilaterally, and rotation
was to 50 degrees, bilaterally, with no crepitus in the cervical
spine, and with pain at the extremes of cervical motion. Normal
muscle strength was present in the upper extremities, and normal
paraspinal muscle development was demonstrated. Range of motion of
the lumbar spine was also provided, with pain-free motion. X-rays
of the cervical spine revealed minimal degenerative changes. The
diagnoses showed that the claimant's

- 14 -

symptomatology was consistent with fibromyalgia; that there was no
significant spinal condition diagnosed at this tine; that the
claimant's symptomatology cannot be explained by the very mild
degenerative changes; and that therefore, it is unlikely that his
current generalized symptomatology is related to military service.

A Supplemental Statement of the Case was provided the claimant on
November 13, 2002, addressing the issue of whether new and material
evidence had been submitted to reopen the claim for service
connection for residuals of a cervical spine injury.

II. Analysis

Under Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir.1996), any
statutory tribunal must ensure that it has jurisdiction over each
case before adjudicating the merits, a potential jurisdictional
defect may be raised by the court or tribunal sua sponte or by any
party and at any stage in the proceedings and. once apparent, must
be adjudicated. Title 38 U.S.C.A. 7104(b) does not vary the Board's
jurisdiction according to how the RO ruled. Accordingly, the Board
must independently address the issue of whether new and material
evidence has been submitted to reopen a claim of entitlement to
service connection for a cervical disability.

In general, RO decisions which are unappealed become final. See 38
U.S.C.A. 7105 (West 2000); 38 C.F.R. 20.1103 (2002). The governing
regulations provide that an appeal consists of a timely filed
Notice of Disagreement in writing and, after a Statement of the
Case has been furnished, a timely filed Substantive Appeal. 38
C.F.R. 20.200 (2002). The veteran did not file a timely Substantive
Appeal (VA Form 9) to perfect his appeal of the March 1996 denial
of his claim for service connection for a cervical disability, and
that decision became final after one year.

Pursuant to 38 U.S.C.A. 5108, the Secretary must reopen a finally
disallowed claim when new and material evidence is presented or
secured with respect to that claim. Knightly v. Brown, 6 Vet. App.
200 (1994). Only evidence presented since

- 15 -

the last final denial on any basis (either upon the merits of the
case, or upon a previous adjudication that no new and material
evidence had been presented), will be evaluated in the context of
the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

Competent medical evidence means evidence provided by a person who
is qualified through education, training, or experience to offer
medical diagnoses, statements or opinions. Competent medical
evidence may also mean statements conveying sound medical
principles found in medical treatises. It may also include
statements contained in authoritative writings such as medical and
scientific articles and research reports or analyses. 38 C.F.R.
3.159(a)(1) (2002). As causative factors of a disease amount to a
medical question; only a physician's opinion would be competent
evidence. Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

Nothing in this section shall be construed to require the Secretary
to reopen a claim that has been disallowed except when new and
material evidence is presented or secured, as described in 5108 of
this title. 38 U.S.C.A. 5103A(d)(2)(C)(f) (West 2000).

New and material evidence is defined as evidence not previously
submitted to agency decisionmakers which bears directly and
substantially upon the specific matter under consideration; which
is neither cumulative nor redundant; and which, by itself or in
connection with evidence previously assembled, is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a). In Hodge v. West, 155 F.3d 1356.
1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence
could be sufficient to reopen a claim if it could contribute to a
more complete picture of the circumstances surrounding the origin
of a veteran's injury or disability, even where it would not be
enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court
of Appeals for Veterans Claims (the Court) held the Board must
first determine whether the veteran has presented new and material
evidence under 38 C.F.R. 3.156(a) in

16 -

order to have a finally denied claim reopened under 38 U.S.C.A.
5108. Then, if new and material evidence has been submitted, the
Board may proceed to evaluate the merits of the claim but only
after ensuring the VA's duty to assist has been fulfilled. See
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence, although not
its weight, is to be presumed. Once the evidence is found to be new
and material and the claim is reopened, the presumption that the
evidence is credible no longer applies. In the following
adjudication [i.e., de novo review], the RO must determine both the
credibility and weight of the new evidence in the context of all
the evidence, both old and new. Justus v. Principi, 3 Vet. App.
510, 513 (1992); Kates v. Brown, 5 Vet. App. 93, 95 (1993).

For the purpose of determining whether a case should be reopened,
the credibility of the evidence added to the record is to be
presumed unless the evidence is inherently incredible or beyond the
competence of the witness. Justus v. Principi, 3 Vet. App. 510, 513
(1992). Thus, while the veteran's assertions must generally be
regarded as credible for purposes of determining whether a well-
grounded claim has been submitted, the Court has held that a lay
person, such as the veteran, is not competent to offer evidence
that requires medical knowledge, such as the diagnosis or cause of
a disability. See Grottveit, at 93; Espiritu v. Derwinski, 2 Vet.
App. 492, 495 (1992). If such testimony is not competent, it cannot
be probative.

The record in this case shows that the veteran's claim for service
connection for residuals of a cervical spine injury was last
finally denied by rating decision of March 1996. The evidence of
record at the time of that denial consisted of the claimants
service medical records, which show that he sustained a laceration
to his head in an August 1977 motor vehicle accident; that he
complained of neck stiffness, while examination showed that he had
a good range of motion in all extremities, his neuromuscular
examination was negative, and cervical X-rays were negative. No
further complaint, treatment, findings or diagnosis of cervical
spine trauma or impairment was shown during his remaining period of
active service, and

17 -

none was cited on his claims for VA compensation benefits filed in
March 1979 and August 1982. To the same point, a VA hospital
summary, dated in August and September 1982; a hospital summary
from the St. Paul-Ramsey Medical Center, dated in August 1980; VA
outpatient treatment records, dated from December 1991 to August
1992, and a report of VA general medical examination, conducted in
September 1992, were all silent for complaint, treatment, findings
or diagnosis of a back or neck disability or symptomatology.

Similarly, VA outpatient treatment records, dated from August 1992
to September 1994. and a report of VA general medical examination,
conducted in October 1994, are each silent for complaint,
treatment, findings or diagnoses of a back or neck disability or
symptomatology. In his February 1996 claim for service connection
for a neck condition, the claimant acknowledged that he had
received no treatment for a neck condition since service
separation. The foregoing constitutes the evidence of record at the
time of the rating decision of March 1996

A rating decision of March 1996 denied service connection for a
cervical spine disability. The claimant was notified of that
determination and of his right to appeal by RO letter of March 21,
1996. In the absence of a timely Substantive Appeal, that decision
became final.

The additional evidence added to the record since the last final
rating decision of March 1996 denying service connection for a
cervical spine disability includes a VA hospital summary from the
VAMC, Marion, dated from January to February 1996; a report of VA
general medical examination, conducted in May 1996; a June 1996
letter from a VA physical therapist; VA outpatient treatment
records dated from May 1999 to June 2000, VA neurological
examinations conducted in June and December 2000, and a VA cervical
spine examination conducted in August 2002. The Board must now
determine whether the additional evidence submitted since the last
final rating decision of March 1996 is both new and material to the
issue of service connection for a cervical spine disability.

- 18 -

With respect to the June 1996 letter from a VA physical therapist,
the Board notes that while that evidence is new in the sense that
it had not been previously received and considered, it is not
material because it is neither relevant nor competent. The record
shows that writer has not reviewed the claimant's service-medical
records or claims folder; that the opinions expressed are based
upon nothing more than a medical history and symptom report related
by the claimant, as demonstrated by outpatient records of that same
date; that he wrote that letter at the request of the claimant; and
that the reporting individual is not shown to have any particular
expertise in identifying and diagnosing the cause or onset of post-
traumatic neurological impairment. Further, the thrust of that
letter is to the effect that the claimants service-connected
headaches are a product of discogenic disease of the cervical
spine. However, the origin of the claimant's headaches is not at
issue, as service-connection for post-traumatic headaches was
granted, effective 1992, as residual to his inservice head injury.
The Board further notes that such letter does not link any current
trauma or pathology of the claimant to his period of active
service.

As noted above, competent medical evidence means evidence provided
by a person who is qualified through education, training, or
experience to offer medical diagnoses, statements or opinions. 38
C.F.R. 3.159(a)(1) (2002). As causative factors of a disease amount
to a medical question; only a physician's opinion would be
competent evidence. Gowen v. Derwinski, 3 Vet. App. 286, 288
(1992). The Board finds that the VA physical therapist is not a
physician, and that the record is devoid of evidence showing that
he is qualified through education, training, or experience to offer
medical diagnoses, statements or opinions, particularly in the area
of the cause or onset of post-traumatic neurological impairment.
Thus, that evidence is neither relevant nor competent.

In addition, the VA hospital summary from the VAMC, Marion, dated
from January to February 1996; the report of VA general medical
examination, conducted in May 1996; the VA outpatient treatment
records dated from May 1999 to June 2000, and VA neurological
examinations conducted in June and December 2000 do not link or
relate any cervical spine disability in the claimant to any
inservice trauma or

- 19 -

pathology. Accordingly, those reports are not relevant to the issue
on appeal, and cannot be material to that issue. The VA cervical
spine examination, conducted in August 2002, cited the examiner's
review of the claimant's service medical records and his claims
folder, and determined that it was unlikely that the claimant's
current symptomatology of the cervical spine is related to his
active service.

Based upon the foregoing. and for the reasons and bases stated, the
Board finds that the additional evidence submitted since the last
final rating decision of March 1996 denying service connection for
a cervical spirit, disability includes no evidence not previously
submitted to agency decisionmakers which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant; and which, by itself or in
connection with evidence previously assembled, is so significant
that it must be considered in order to fairly decide the merits of
the claim. Accordingly, the claim for service connection for a
cervical spine disability is not reopened, and the rating decision
of March 1996 remains final.

In reaching its decision, the Board has considered the doctrine of
reasonable doubt, however, as the evidence is not in equipoise, or
evenly balanced, the doctrine is not for application. Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence not having been submitted, the claim for
service connection for a cervical spine disability is not reopened.

G. H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

20 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 21 -



